 
PURCHASE AND SALE AGREEMENT


Eternal Energy Corp., a Nevada corporation; PNP Petroleum, I, L.P., a Texas
Limited Partnership and Cibolo Energy Operating, Inc. , a Texas corporation,
herein collectively referred to as "Sellers" and Century Assets Corporation, a
Delaware corporation, herein referred to as "Buyer," enter into this Purchase
and Sale Agreement ("Agreement"), in consideration of Sellers' agreement to
sell, and Buyer's agreement to buy, the property described in this Agreement,
all pursuant to the terms and conditions of this Agreement. For purposes hereof,
Buyer and Sellers may collectively be referred to herein as the “Parties” or in
the singular as the “Party”.


1.           Affirmation of the Terms of the Letter agreement. The Parties
hereby agree to and reaffirm all of the terms of the Letter Agreement dated
March 10, 2010, as their agreement,  including the provisions regarding the
payment of purchase price and transfer of leases stated in paragraph 3., whereby
upon receipt of the $50,000.00 good faith deposit the Sellers assigned all of
their right, title and interest in the 194 acre, R. Bennett Lease, and have
transferred operations of same to the Buyer.  The remainder of the properties,
excluding the R. Bennett Lease will be conveyed to Buyer upon receipt of the
balance of the adjusted Purchase Price, outlined below.   The parties hereby
agree to and reaffirm the terms of the Letter Agreement, attached hereto as
Exhibit “A”, as amended by that certain First Amendment to March 10, 2010 Letter
Agreement dated June 3, 2010, attached hereto as Exhibit “A-1” as their
agreement and hereby incorporate it by reference.


2.           Closing.  At Closing the following actions will take place


(a)          Buyer shall deliver to Sellers at or before the Closing the
following:


(i)           The remaining amount of the Purchase Price in certified funds or
by wire transfer pursuant to Sellers’ written instructions; and


(ii)           Such other instruments or documents as Sellers may reasonably
request of Buyer at least 48 hours prior to Closing which are necessary to
consummate the transaction contemplated herein.


(b)          Sellers shall deliver to Buyer at or before the Closing the
following:


 
(i)
an Original executed Assignment, in the form attached hereto as Exhibit “B”;



 
(ii)
The Interim Proceeds, as defined below, if any, in certified funds;



 
(iii)
A non-foreign affidavit executed by Sellers in the form attached as Exhibit “C”;


 
 

--------------------------------------------------------------------------------

 


 
(iv)
All geological and engineering data in Sellers’ possession which pertain to the
Property with the exception of any 3-D seismic data;



 
(v)
Such other instruments or documents as Buyer may reasonably request of Sellers
at least 48 hours prior to Closing which are necessary to consummate the
transaction contemplated herein,



 
(vi)
All title information in Sellers’ possession which pertains to the Property,
including but not limited to all land files including the original executed and
recorded leases for all tracts being conveyed, copies of all original title
opinions in Sellers’ possession, copies of canceled checks or receipts for
original lease bonus payments and lease delay rental payments.

 .

(c)          Effective Date.  The conveyance from Sellers to Buyer shall be
effective as of January 1, 2010, at 7:00 a.m. Central Standard Time the
(“Effective Date”).


3.           Proration of Production and Expenses.  At Closing, Sellers shall
pay to Buyer the amount of net proceeds received by Sellers, if any, for the
interests conveyed herein between the Effective Date and the Closing Date that
are attributable to the Property net of any royalties and of any production,
severance, sales or windfall profit taxes not reimbursed to Sellers by Buyer and
net of all expenditures (including capital expenditures) paid by Sellers that
are attributable to the Property for the period between the Effective Date and
the Closing Date including, without  limitation, royalties, rentals, services,
equipment, and similar charges and expenses including those billed under
applicable operating agreements, and all prepaid expenses (“Interim Proceeds”).


4.           Taxes and Fees.  Sellers shall be responsible for all un-paid
property taxes relating to the Property accruing in the twelve months prior to
the Effective Date and discovered within one year of the Closing Date.  Buyer
shall be responsible for all taxes (exclusive of federal, state or local income
taxes assessed as against Sellers for income generated prior to the Effective
Date) relating to the Property from and after the Effective Date.  Buyer shall
be responsible for all recording and transfer fees and all sales, use, transfer,
documentary and similar taxes arising out of the sale of the Property. Each
party shall bear its own costs and expenses as may be associated with this
transaction.


5.           Assumption of Obligations.  At Closing, Buyer shall, (i) assume all
of Sellers’ operational, contractual and legal obligations, liabilities, duties
and costs associated with, attributable to, or arising out of the use, operation
or ownership of the Property, after the Effective Date including, but not
limited to, the obligations to properly plug and abandon all wells located on
the Lease, to remove all pipe and equipment now located on the Property or
hereafter placed on the Property, to cleanup and restore the Property, and to
conduct all operations using good oilfield practices in accordance with all
agreements affecting the Property; (ii) comply with all lease terms and all
terms and conditions contained in any all agreements related or associated with
the Property; (iii) assume all liabilities, obligations, duties and costs
attributable to the Property arising from, attributable to, or alleged to be
arising from or attributable to, a violation of, or the failure to perform any
obligation imposed by, any agreement or any law, regulation or rule including,
but not limited to, any and all applicable environmental laws.

 
2

--------------------------------------------------------------------------------

 


6.           Buyer Indemnities.  Buyer agrees to indemnify, release, defend and
hold harmless Sellers, its officers, directors, employees, agents,
representatives, affiliates, subsidiaries, successors and assigns From and
against any and all Claims (as hereinafter defined) including, without
limitation, damage to property, or injury to or death of persons attributable in
whole or in part to conditions caused by, arising from, attributable to, or
alleged to be caused by, arising from or attributable to: (I) the ownership
and/or operation of the Property AFTER THE EFFECTIVE DATE, or (ii) the breach by
Buyer of any of its representations, warranties, covenants or agreements
hereunder.  The term “Claims” as used in this Agreement shall mean all claims,
liabilities, losses, damages, costs and expenses including without limitation
attorney’s fees, fines and penalties.


7.           Sellers’ Indemnities.  Sellers agrees to indemnify, release, defend
and hold harmless buyer, its officers, directors, employees, agents,
representatives, affiliates, subsidiaries and successors (collectively, the
“Buyer Indemnities”) from and against any and all Claims caused by, arising from
or attributable to: (I) the ownership and/or operation of the Property BEFORE
THE EFFECTIVE DATE, or; (II) Sellers’ breach of any of its representations,
warranties, covenants or agreements hereunder.


8.           Effect of Negligence.  Without limiting or enlarging the scope of
the indemnification obligations set forth in this Agreement, an indemnified
party shall be entitled to a defense and indemnification hereunder in accordance
with the terms hereof, regardless of whether the loss or claim giving rise to
such indemnification obligation is the result of the sole, concurrent or
comparative negligence, strict liability or violation of any law of or by such
indemnified party.  The parties agree that this section constitutes a
conspicuous legend.
 
8.           Representations by Sellers.  Sellers represent and warrant that the
following statements are true and correct at the date hereof and at the Closing
Date:


a.           Organization and Authority.  Eternal Energy Corp is a Nevada
Corporation, PNP Petroleum, I, L.P. is a Texas Limited Partnership and Cibolo
Energy Operating, Inc is a  Texas  corporation duly organized, in good standing,
and qualified to own operated and non-operated mineral interests in the state
where the Property is located and have the power and authority to carry on its
business as presently conducted, to own and hold the Property, to sell the
Property (subject to any required consents to assignment) and to perform all
obligations required by this Agreement.

 
3

--------------------------------------------------------------------------------

 


b.           Litigation.  To the best of Sellers’ knowledge there are no
actions, suits, charges, investigations or proceedings, including tax
proceedings, pending or threatened before any court or governmental agency, as
of the Effective Date that would result in a loss or impairment of Sellers'
title to the Property, obstruct operation of the Property or significantly
reduce the value of the Property.


c.           The persons signing this Agreement on behalf of Sellers are duly
appointed and authorized by Sellers to bind Sellers to this Agreement.


d.           Any liens created prior to execution of this Agreement will be
released and evidenced by a release furnished to Buyer at Closing.


e.         Environmental.   To the Knowledge of Sellers, there are no Violations
of Environmental Laws that arise from events occurring during the period Sellers
owned the affected Assets, which have not been corrected or remediated under the
requirements of any Governmental Body having jurisdiction, and to the Knowledge
of Sellers, there are no Environmental Liabilities that arise from events
occurring prior to Sellers’ ownership of the Assets. There are no environmental
investigations, studies or audits with respect to any of the Assets owned or
commissioned by, or in the possession of, Sellers or Affiliates which have not
been disclosed in writing to Buyer. To the best of Sellers’ knowledge, Sellers
have, at their own expense, covered every open pit related to their operations
on the affected Assets and disposed of all associated drill cuttings in
accordance with the requirements of any Governmental Body having jurisdiction.


9.           Representations by Buyer. Buyer represents and warrants that the
following statements are true and correct at the date hereof and at the Closing
Date:


a.      Permits.  Buyer is bonded and qualified to own and/or operate the
Property, as such requirements are mandated by federal, state or local law and
holds or will hold at Closing all necessary permits and governmental
authorizations for the use and enjoyment of the Property.


b.    Authority.  The persons signing this Agreement on behalf of Buyer are duly
appointed and authorized by Buyer to bind Buyer to this Agreement.


10.         Entire Agreement.  This Agreement and all exhibits hereto, shall
constitute the entire contract and agreement of Sellers and Buyer and shall
supersede and override any and all prior discussions, correspondence, and
agreements, between them as to, and only as to, the contemplated operations,
promises, and agreements as specifically provided for herein.  All such prior
communications and understandings as to, and only as to, the contemplated
operations, promises, and agreements as specifically provided for herein are
hereby merged into this Agreement and the exhibits attached hereto.  Sellers and
Buyer agree that as to the matters contemplated and provided for herein, there
are no undertakings, obligations, promises, assurances, agreements or
conditions, whether precedent or otherwise, except those specifically set forth
in this Agreement and in the exhibits attached hereto.  Other than as prescribed
herein, no amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing and signed by the Parties.

 
4

--------------------------------------------------------------------------------

 


11.         Enforcement of Provisions Following Closing.  Following the Closing
of this Agreement, the terms and conditions of this Agreement, including, but
not limited to, the Indemnity Provisions of paragraphs 4, 5and 6 and any and all
assurances herein, shall continue in full force and effect to the extent
necessary to provide the Parties herein with the full benefit of the provisions
herein contained.


EXECUTED this 24th day of June, 2010.
         
"SELLERS":
 
"BUYER":
     
Eternal Energy Corp.
 
Century Assets Corporation
       
BY:
/s/ Brad Colby
 
BY: 
/s/ Edward R. DeStefano
 
Brad Colby
   
Edward R. DeStefano
 
President & CEO
   
President
       
PNP Petroleum I, L.P.
             
BY: 
/s/ Phil Zaccaria
       
Phil Zaccaria
       
Managing Partner
             
Cibolo Energy Operating, Inc.
             
BY:
/s/ Phil Zaccaria
       
Phil Zaccaria
       
President
     

 
 
5

--------------------------------------------------------------------------------

 
 
[ex99-1pg01.jpg]
 

--------------------------------------------------------------------------------


 
[ex99-1pg02.jpg]
 

--------------------------------------------------------------------------------


 
[ex99-1pg03.jpg]
 

--------------------------------------------------------------------------------


 
[ex99-1pg04.jpg]
 

--------------------------------------------------------------------------------


 